Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 13, 2019

The Court of Appeals hereby passes the following order:

A20A0298. PATRICK SATTERFIELD v. THE STATE.

      A jury found Patrick Satterfield guilty of felony murder and other offenses, and
the trial court imposed a sentence of life in prison on the felony murder conviction.
Satterfield filed a motion for new trial, which the trial court denied. Satterfield then
filed this appeal.
      The Supreme Court has appellate jurisdiction over “[a]ll cases in which a
sentence of death was imposed or could be imposed.” Ga. Const. of 1983, Art. VI,
Sec. VI, Par. III (8). Because a penalty of death may be imposed for the crime of
felony murder, jurisdiction is proper in the Supreme Court. See OCGA § 16-5-1 (c),
(e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J.,
concurring); see also State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984)
(directing this Court to transfer to the Supreme Court “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of
murder”). Accordingly, Satterfield’s appeal is hereby TRANSFERRED to the
Supreme Court for disposition.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/13/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.